Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language, if any, have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 8, 10 and 12 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Applicant is advised that should claim 17 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the structure" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The instant claim is to a “reactor structure” and “a structure” which makes the term indefinite.
Claim 2 recites the limitation "the structure" in lines 3, 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the structure" in lines 1-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term “immediate vicinity” in claims 17 and 18 is a relative term which renders the claim indefinite. The term “immediate vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The instant invention is to an apparatus and therefore the use of “immediate vicinity” is indeterminate and therefore indefinite.
Claim 16 recites the limitation "the selectively permeable H2 membrane" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Perhaps “selectively” should be added to claim 1.
Claim 17 recites the limitation "the selectively permeable H2 membrane" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation " the selectively permeable H2 membrane " in line 2.  There is insufficient antecedent basis for this limitation in the claim.


The remaining claims depend either directly or indirectly from the instant claim and are likewise rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 9, 11, 12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damm et al. (NPL, Ind. Eng. Chem. Res. V47, pp 4665-4674, 2008) hereafter Damm and further in view of Halabi et al. (NPL, Inter. J. Hydrogen Ener., v 37, pp 4987-4996, 2012) hereafter Halabi.
	Considering Claims 1 to 3, Damm discloses a variable volume reactor for producing hydrogen which includes an active piston that changes a volume of the reactor and further comprises a catalyst domain and a hydrogen permeable membrane domain which is opposite the piston and extends through the structure so that the hydrogen would exit the structure and wherein the reactor is further equipped with valves for supply fuel and for exhausting product gases  (Fig. 1) and (Pg 4666-4668).
	Damm does not disclose the incorporation of a sorbent material.
	Halabi teaches a catalyst/sorbent system for producing hydrogen wherein co-generated carbon dioxide may be selectively removed from the product gases (P 498-4988 and conclusions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to incorporate the CO2 sorbent material into the device of Damm for the removal of carbon dioxide from the product gas.  The ordinary skilled artisan would have been motivated to do so as Damm discloses removing product gases from a catalytic reaction improves the reaction rate and shifts the equilibrium towards the products (Introduction) and also taught by Halabi (Introduction).
Regarding limitations recited in claim 1 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Considering Claim 4, the significance of Damm and Halabi as applied to Claim 1 is explained above.
Damm discloses that the catalyst is part of a catalyst structure and that the reactor further contains a CO2 membrane disposed adjacent to a catalyst structure opposite the active piston (Fig. 1 and 2).
Halabi discloses the use of a CO2 adsorbent as discussed above.  Although Halabi does not disclose its placement, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to place the CO2 adsorbent adjacent to the CO2 membrane of Damm for removing the carbon dioxide from the product gases after passing through the membrane. 
Considering Claim 5, the significance of Damm and Halabi as applied to Claim 1 is explained above.
Damm discloses that the structure contains a hydrogen permeable membrane and a catalyst with Halabi disclosing a sorbent material as discussed above and that the piston presses the product gases comprising hydrogen against the hydrogen permeable membrane.  
Although Damm does not disclose that the hydrogen permeable membrane is part of the active piston, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly invention to place the hydrogen permeable membrane wherever it is capable of removing hydrogen as an obvious design choice, see MPEP 2144.04 VI (c).
Considering Claim 6, the significance of Damm and Halabi as applied to Claim 1 is explained above.
Damm in view of Halabi disclose a reactor structure comprising an active piston, a catalyst, a hydrogen permeable membrane and an adsorbent material as discussed above.
Although Damm does not disclose that the adsorbent material is part of the active piston, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly invention to place the adsorbent material wherever it is capable of removing carbon dioxide as an obvious design choice, see MPEP 2144.04 VI (c).
Considering Claim 7, the significance of Damm and Halabi as applied to Claim 1 is explained above.
Damm in view of Halabi disclose a reactor structure comprising an active piston, a catalyst, a hydrogen permeable membrane and an adsorbent material as discussed above.
Although Damm does not disclose that the adsorbent material and catalyst separate the hydrogen permeable membrane from the variable reactor volume, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly invention to place the various materials wherever as a matter of obvious design choice, see MPEP 2144.04 VI (c).
Considering Claim 9, the significance of Damm and Halabi as applied to Claim 1 is explained above.
Damm discloses the use of a Cu/ZnO/Al2O3 catalyst (pg 4666).
	Considering Claims 11 and 12, the significance of Damm and Halabi as applied to Claim 1 is explained above.
	Damm in view of Halabi disclose the use of a adsorbent with Halabi disclosing the use of a potassium carbonate-based hydrotalcite (Sec. 2.2 Halabi).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the potassium carbonate hydrotalcite of Halabi in the device of Damm for removing carbon dioxide and improving reaction kinetics.
	Considering Claims 14 and 15, the significance of Damm and Halabi as applied to Claim 1 is explained above.
Damm does not disclose the use of an adsorbent.
Halabi discloses the use of a single ratio of adsorbent to catalyst which falls within the instantly claimed range (Sec 2.3 - 2.4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the ratio between catalyst and adsorbent as taught by Halabi.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claim 16, the significance of Damm and Halabi as applied to Claim 1 is explained above.
	Damm discloses the hydrogen permeable membrane to comprise silver and palladium (pg 4668).
	Considering Claims 17 and 18, the significance of Damm and Halabi as applied to Claim 1 is explained above.
Damm discloses a device comprising a catalyst and hydrogen permeable membrane with Halabi disclosing the use of an adsorbent/catalyst for reforming hydrocarbons as discussed above.
Although Damm does not disclose the location of the adsorbent material and catalyst as they relate to the hydrogen permeable membrane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly invention to place the various materials wherever it would be most effective as a matter of obvious design choice, see MPEP 2144.04 VI (c).
Claim(s) 8, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damm et al. (NPL, Ind. Eng. Chem. Res. V47, pp 4665-4674, 2008) hereafter Damm in view of Halabi et al. (NPL, Inter. J. Hydrogen Ener., v 37, pp 4987-4996, 2012) hereafter Halabi as applied to Claim 1 and further in view of Alptekin et al. (USP 8,308,848) hereafter Alptekin.
	Considering Claims 8 and 10, the significance of Damm and Halabi as applied to Claim 1 is explained above.
Damm discloses the use of a Cu/ZnO/Al2O3 catalyst for the reforming of ethanol and discloses that other catalysts may be needed for producing a product gas with no carbon monoxide (pg 4666) but does not disclose magnesium aluminate or nickel.
Alptekin discloses that methane reforming catalysts contain nickel in addition to magnesium aluminate (Col. 26, ln 44-47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the catalyst of Damm with the nickel/magnesium aluminate of Alptekin to produce a methane reforming catalyst.
Considering Claim 13, the significance of Damm and Halabi as applied to Claim 1 is explained above.
Damm discloses the use of a Cu/ZnO/Al2O3 catalyst for the reforming of ethanol and discloses that other catalysts may be needed for producing a product gas with no carbon monoxide (pg 4666) but does not disclose a catalyst comprising magnesium aluminate and nickel or the use of a adsorbent.
Halabi discloses the use of an adsorbent as discussed above with the adsorbent being potassium-promoted hydrotalcite (Sec. 2.2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the potassium carbonate hydrotalcite of Halabi in the device of Damm for removing carbon dioxide and improving reaction kinetics.
Alptekin discloses that methane reforming catalysts contain nickel in addition to magnesium aluminate (Col. 26, ln 44-47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the catalyst of Damm with the nickel/magnesium aluminate of Alptekin to produce a methane reforming catalyst.
Conclusion
Claims 1-18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732